          Case 3:18-cv-04687-RS Document 43 Filed 06/17/19 Page 1 of 2




 1   Seth W. Wiener (SBN 203747)                    QUINN EMANUEL URQUHART &
     seth@sethwienerlaw.com                         SULLIVAN, LLP
 2   LAW OFFICES OF SETH WIENER                     Andrea Pallios Roberts (Bar No. 228128)
     609 Karina Court                               andreaproberts@quinnemanuel.com
 3   San Ramon, CA 94582
     Telephone: (925) 487-5607                      555 Twin Dolphin Drive, 5th Floor
 4                                                  Redwood Shores, California 94065-2139
     Jeffrey Francis Craft (SBN 147186)             Telephone: (650) 801-5000
 5   jcraft@devlinlawfirm.com                       Facsimile: (650) 801-5100
     DEVLIN LAW FIRM LLC
 6   1731 Fox Springs Circle,                       QUINN EMANUEL URQUHART &
     Newbury Park, CA 91320                         SULLIVAN, LLP
 7
     Timothy Devlin (pro hac vice to be filed)      Edward J. DeFranco (Bar No. 165596)
 8   tdevlin@devlinlawfirm.com                      eddefranco@quinnemanuel.com
     Robert Kiddie (pro hac vice to be filed)       Joseph Milowic III (pro hac vice to be filed)
 9   rkiddie@devlinlawfirm.com                      josephmilowic@quinnemanuel.com
     DEVLIN LAW FIRM LLC                            51 Madison Avenue, 22nd Floor
10   1526 Gilpin Avenue                             New York, New York 10010
     Wilmington, DE 19806
11   Telephone: (302) 449-9010                      Telephone: (212) 849-7000
     Facsimile: (302) 353-4251                      Facsimile: (212) 849-7100
12
     Attorneys for Express Mobile, Inc.             Attorneys for Huge, LLC
13

14                               UNITED STATES DISTRICT COURT

15                             NORTHERN DISTRICT OF CALIFORNIA

16

17 EXPRESS MOBILE, INC.,                           ) Case No.: 3:18-4687-RS
                                                   )
18                Plaintiff,                       )
                                                   ) JOINT MOTION TO DISMISS
19         vs.                                     ) UNDER FRCP 41(a)(2)
                                                   )
20 HUGE, LLC,                                      )
                                                   )
21                Defendants.                      )
22

23

24

25

26

27                                                -1-
                               JOINT MOTION TO DISMISS UNDER FRCP 41(a)(2)
28                                                                            Case No.: 3:18-cv-04688-RS
           Case 3:18-cv-04687-RS Document 43 Filed 06/17/19 Page 2 of 2



 1          Pursuant to Fed. R. Civ. Proc. 41(a)(2), Plaintiff Express Mobile, Inc. (“Express Mobile”) and

 2 Defendant Huge, LLC (“Huge”), by and through their counsel of record, hereby jointly move for

 3 dismissal of all claims asserted by Express Mobile against Huge, with prejudice in the above-

 4 captioned action.

 5          The parties further agree that each party shall bear its own costs, expenses, and attorneys’ fees

 6 incurred in this action.

 7
     Dated: June 17, 2019                          By: /s/ Jeffrey Francis Craft
 8                                                     Jeffrey Francis Craft SBN 147186
 9                                                     Attorneys for Plaintiff Express Mobile, Inc.
10

11
     Dated: June 17, 2019                          By: /s/ Edward J. DeFranco
12                                                     Edward J. DeFranco
13                                                     Attorneys for Defendant Huge, LLC
14

15

16
                                       CERTIFICATE OF SERVICE
17
            The undersigned attorney hereby certifies that all counsel of record who are deemed to have
18
     consented to electronic service are being served with a copy of this document via electronic filing
19
     on June 17, 2019.
20

21
                                                     /s/ Jeffrey Francis Craft
22                                                   Jeffrey Francis Craft
23

24

25

26

27

28                                                    -2-
                               JOINT MOTION TO DISMISS UNDER FRCP 41(a)(2)
                                                                                   Case No.: 3:18-cv-04688-RS
